Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 19-20 are rejected under 35 USC 102(a)(1) as being unpatentable over Ibrahim et al. US 2018/0045832. 

As to claim 19, Ibrahim teaches an electronic device, comprising: a satellite navigation device, configured to receive satellite signals from a plurality of satellites (esp. c.f. [0476]); and a multipath correction system ([0119, 0254, 0266, 0318, 0397]), configured to use a multipath error model to determine a distance to each of the plurality of satellites based on the received satellite signals, where the multipath error model is based on perception data describing locations and properties of a plurality of objects (each node is a vehicle, see fig.10, also see [0469-0486], a plurality of people/cars) in an environment surrounding the satellite navigation device and further based on a location of the satellite navigation device obtained from a further system (see 0466-0486, location may be obtained from multiple systems), where the satellite navigation 
As to claim 20, Ibrahim teaches the electronic device according to claim 19, wherein the electronic device is one of a mobile phone, a tablet, or a wearable device (see [0493]).

Allowable Subject Matter
Claims 1-18 appear to be novel over the prior art. The recited mechanics of non-line-of-sight path indicative of signal interaction prior to being received by the path determined based on perception data (location configuration based on properties around desired object and its environment) and performed prior to updated NLOS path is a multipath ID system not considered by the prior art. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/Bo Fan/
Examiner, Art Unit 3646